J-A05043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRUCE GARCIA                               :
                                               :
                       Appellant               :   No. 2349 EDA 2019

          Appeal from the Judgment of Sentence Entered April 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005886-2018


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            Filed: March 11, 2021

        Appellant Bruce Garcia appeals from the judgment of sentence of one

(1) year to two (2) years in prison entered in the Court of Common Pleas of

Philadelphia County on April 8, 2019, for his convictions of Simple Assault and

Possession of an Instrument of Crime (PIC) following a non-jury trial.1 We

affirm.

        The trial court detailed the facts and procedural history herein as

follows:

              [Appellant] and Caroline Axan (“Complainant”) were once
        romantic partners who became engaged to be married in April
        2017. N.T. 2/1/19 at 11. They shared a home together on North
        Percy Street in the city and county of Philadelphia. N.T. 2/1/19 at
        12. On the night of July 29, 2018, Complainant's son, Dominic
        Rodriguez (“Rodriguez”), then sixteen years old, was visiting for
        the weekend. N.T. 2/1/19 at 12-13, Rodriguez arrived at the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   18 Pa.C.S.A. §§ 2701(a) and 907(a), respectively.
J-A05043-21


     house at approximately 7:00 PM to an already irritable
     [Appellant]. N.T. 2/1/19 at 13-14. [Appellant] and Complainant
     argued when Complainant asked [Appellant] for a cigarette. N.T.
     2/1/19 at 14. Knowing Complainant was trying to quit smoking,
     Rodriguez had thrown away a pack containing three cigarettes.
     N.T. 2/1/19 at 69. Learning this, [Appellant] became verbally
     aggressive toward Rodriguez, accusing Rodriguez of disrespecting
     his mother. Id. [Appellant] shouted, and Rodriguez said, “don't
     get loud with my mom.” N.T. 2/1/19 at 14. Rodriguez then saw
     [Appellant] go to the kitchen and get a large kitchen knife,
     measuring approximately twelve inches long.3 N.T. 2/1/19 at 18
     and 70. [Appellant] began saying things like, “I'm a crazy mother
     fucker, I'm not afraid of jail, and so on.” N.T. 2/1/19 at 14 and
     70.
           Rodriguez tried to deescalate the situation by walking
     outside and speaking to his girlfriend on the phone who had been
     on the phone throughout the argument. N.T. 2/1/19 at 29, 70,
     and 77-78. [Appellant] followed Rodriguez and sat on one of the
     steps leading to the house. N.T. 2/1/19 at 17. Complainant
     followed [Appellant], and saw him holding the knife behind his
     back. Id. Complainant tried to get around [Appellant] to be near
     Rodriguez standing close by. Id. As Rodriguez stepped forward to
     get between [Appellant] and Complainant, [Appellant] stood up
     and grabbed Complainant by her hair and pulled her backward,
     while continuing to hold the knife in his other hand. N.T. 2/1/19
     at 17-24, 40. Complainant fell over the step, cutting her knee.4
     N.T, 2/1/19 at 31. [Appellant] held the knife, pointing it toward
     Complainant, holding it only two or three inches from her face.
     N.T. 2/1/19 at 20. [Appellant] declared, “I’m a crazy mother
     fucker. I’m not going to jail.” Id. [Appellant] pointed at Rodriguez
     with his right hand, continuing to hold the knife on his left side.
     N.T. 2/1/19 at 25 and 73-75. Rodriguez got his foot behind
     [Appellant’s] foot and [Appellant] tripped, falling backward to the
     ground. N.T. 2/1/19 at 76. Complainant got the knife away from
     Defendant and placed it in a nearby trash can. N.T. 2/1/19 at 27
     and 77.
           The police arrived at 1:30 AM on July 30, 2018.5 They
     recovered the knife from the trash can, arrested [Appellant], and
     transported Complainant to the hospital to be treated for injuries.
     N.T. 2/1/19 at 34. Complainant was not injured by the knife. N.T.
     2/1/19 at 31.
           [Appellant] was convicted of simple assault and PIC before
     this Honorable Court on February 1, 2019. A Presentence
     Investigation (“PSI”) was ordered and [Appellant] appeared for

                                    -2-
J-A05043-21


     sentencing on April 8, 2019. [Appellant’s] offense gravity score
     was a three, and after some discussion, his prior record score was
     determined to be a five.6 N.T. 4/8/19 at 3-6. The guidelines call
     for a range of six to sixteen, plus or minus 3. N.T. 4/8/19 at 6.
     Defense counsel asked for a time-served probationary sentence,
     citing a difficult childhood and low IQ, clean criminal history for
     nearly ten years, and his housing accommodations once he is
     released as mitigating factors, and his good behavior as an
     inmate. N.T. 4/8/19 at 8, Defense counsel conceded that
     [Appellant] had yet to complete anger management but stated
     that “JJPI has a much more complex program and that's
     something that he is planning to do going forward.” N.T. 4/8/19
     at 9. Additionally, Defense Counsel admitted exhibit D-2, a
     mitigation memo prepared by counsel on [Appellant’s] behalf. N.
     T. 4/8/19 at 7.
            The Commonwealth asked for a sentence of two to four
     years’ incarceration followed by one year of probation, to be
     supervised by the Mental Health Unit and with domestic violence
     conditions. N.T. 4/8/19 at 11. The Commonwealth cited numerous
     aggravating factors, including [Appellant’s] prior criminal history
     involving violence against women, and even previous arrests
     involving this same [C]omplainant. N.T. 4/8/19 at 13-15.
            Additionally, the Commonwealth admitted exhibit C-2,
     excerpts from calls made by [Appellant] from custody. In those
     calls, [Appellant] repeatedly tried to convince Complainant not to
     show up to court so the charges would be dropped. In a call on
     August 29, 2018, [Appellant] said to Complainant, “If this goes to
     trial and no one shows up, I could get out; If they send you a
     subpoena and you don’t show up two times, they’ll cut me lose.”
     [Appellant] also implored Complainant to outright lie about what
     happened on July 29-30, 2018. On August 30, 2018, [Appellant]
     said to Complainant, “You are a pretty good liar, if you fill out my
     affidavit my attorney will back you up.” Furthermore, [Appellant]
     showed no remorse for his actions, telling Rodriguez on
     September 6, 2018, “If you were somebody else you would help
     me you would forget everything. You did this to yourself.” Finally,
     [Appellant] told Complainant on September 18, 2018, “I don't
     know what's going to happen, my freedom is in your hands and
     on your son’s hands.”
            During his allocution, [Appellant] recited a statement he had
     prepared for the court. He read:
               When I get out of jail-I mean, when I get out, my
           goals are to continue to go to my probation, take care of
           my family and kids. I'm going to keep doing my mental

                                    -3-
J-A05043-21


         health and I am going to try to find a legal job, even
         though I get SSI. I really want to do good with myself,
         like a normal person. I want to depend on myself and
         not my SSI.
               I will never, ever, ever bother the [C]omplainant
         that put this case on me, because this time I have been
         locked up and I have learned my lesson. And from now
         on, I'm going to do the best of me. I'm going to move
         forward and not look back. And I promise that I won't
         fail you or my probation officer, especially my kids and
         family or myself.
               That's why I'm asking you to give me an
         opportunity to come back to my community and be a
         man at this time and prove to my community and family
         that I am a way better man than I ever was. Thank you.
         That is all I have to say for now.

     N.T. 4/8/19 at 18. The [c]ourt thanked [Appellant] for his
     statement, and asked if [Appellant] had anything else he would
     like to add, to which [Appellant] assented, and the following
     exchange ensued:

         THE [APPELLANT]: When the DA said that I was calling
         the [C]omplainant, I didn't want to call her. She told my
         sister for me to call her.
         MS. EAGAN: Mr. Garcia-
         THE COURT: Well, he could say whatever he wants.
                 Anything else?
         THE [APPELLANT]: I didn’t want to call her. I didn’t want
         to contact her.
         THE COURT: You didn’t want any contact, but, yet, you
         called her on the phone.
                 Got it.
         THE [Appellant]: I stopped calling her, thought [sic]. I
         stopped calling her.
         THE COURT: All right.
                 I see.

     N.T. 4/8/19 at 19. The Court then stated:

               I need to take into consideration the need of
         protection of the public. And although you were just
         convicted of misdemeanors, this is a serious case and
         you have a serious record...

                                   -4-
J-A05043-21


                The fact that you have some very serious cases -
         your background gives me great concern. And even
         today, it’s your opportunity for allocution, after reading
         a very well-written statement, you continued saying that
         it's the [C]omplainant that was the one initiating this
         contact.
                Sir, I think C-2 speaks for itself. And if this is
         appealed, this would certainly be in the record. There
         are multiple phone calls and conversations. And your
         inability to stay away from the [C]omplainant and the
         attempts to affect this case, are sickening to me.

     N.T. 4/8/19 at 20-21. The [c]ourt imposed a sentence of one to
     two years on both charges, to run concurrently, with no probation
     tail.7 N.T. 4/8/19 at 22. The [c]ourt noted that [Appellant] was
     recommended for boot camp, if eligible. Id. Finally, the [c]ourt
     explained, “You've been on probation for 10 years. I think when
     you’re on probation, you do pretty well. But I don't want you to
     be on probation when you've already been on probation for 10
     years.” N.T. 4/8/19 at 23.
            Through counsel, [Appellant] filed a timely motion for
     reconsideration of sentence on April 18, 2019, raising issues
     pertaining to his VOP sentences, rather than those of the
     underlying offense. Defendant's motion was denied by operation
     of law on August 19, 2019. [Appellant] filed a timely notice of
     appeal on August 20, 2019. [Appellant] was ordered by this
     Honorable Court to file a Concise Statement of Matters
     Complained of on Appeal, under Pa.R.A.P. 1925(b). [Appellant]
     filed a 1925(b) statement on August 30, 2019; however, issues
     regarding a previously-employed court reporter delayed
     production of the notes of testimony, which were produced on
     October, 8, 2019 and [Appellant] was ordered to file a 1925(b)
     statement by October 29, 2019.8 On November 5, 2019, this
     [c]ourt issued a final warning ordering [Appellant] submit his
     supplemental 1925(6) statement by November 15, 2019.
     [Appellant] filed his 1925(b) statement on November 15, 2019.

     ____

     3 The photo of the knife was admitted as Commonwealth exhibit
     C-1. N.T. 2/1/19 at 19.
     4 Complainant also reported injuries to her neck and arm, but no

     photographs nor medical records were provided to that effect.


                                   -5-
J-A05043-21


      5 Complainant could not recall exactly how much time had passed
      throughout the evening and how long the incident lasted;
      however, it was stipulated by and between counsel that the police
      arrived at approximately 1:30am the following day. N.T. 2/1/19
      at 33.
      6 There was some discrepancy as to whether [Appellant] should

      be considered a RFEL or a five for purposes of prior record. N.T.
      4/8/19 at 3-6.
      7 [Appellant] also had two VOPs related to this matter, which were

      not appealed in the instant matter. [Appellant’s] total
      commitment came to two to four years on the misdemeanors and
      VOPs: N.T. 4/8/19 at 22 and 25.
      8 Turnover in the Office of the Court Reporter led to significant

      delays in production of notes of testimony. On September 18,
      2019, this [c]ourt issued an order directing the Office of the Court
      Reporter to produce the necessary notes of testimony by
      September 27, 2019. The Court's Judicial Law Clerk emailed
      counsel that the notes were available and provided notice of the
      new due date for [Appellant’s] 1925(b) statement.

Trial Court Opinion, filed 12/20/19, at 1-6.

      On March 20, 2020, Appellant filed a “Motion to Allow Appellant to

Supplement Appellant’s Brief with Additional Questions Presented, or, in the

Alternative, Vacate the Briefing Schedule and Remand to the Trial Court to

Permit Appellant to file a Supplemental Statement of Errors Complained of on

Appeal.” Upon consideration thereof, this Court entered a Per Curiam Order

on April 13, 2020, wherein we stated the following:

      [T]he record and the petition are hereby REMANDED to the trial
      court for a period of sixty (60) days. Appellant shall be permitted
      to file in the trial court and serve upon the trial judge a
      supplemental Pa.R.A.P. 1925(b) statement of errors complained
      of on appeal, within thirty (30) days of the date that this Order is
      filed. The trial judge shall prepare a supplemental opinion,
      pursuant to Pa.R.A.P. 1925(a), in response to the supplemental
      Rule 1925(b) statement, if necessary, within thirty (30) days of
      the date the supplemental statement is received. The trial court


                                     -6-
J-A05043-21


      shall include the supplemental Rule 1925(b) statement and any
      supplemental opinion in the certified record.
             The Prothonotary of this Court is directed to provide copies
      of this Order to the trial court clerk of courts and the Honorable
      Zachary C. Shaffer. The briefing schedule is hereby VACATED, to
      be re-established by the Prothonotary of this Court upon the
      return of the certified record. Jurisdiction is retained.

      In compliance with this Court’s Order, on April 23, 2020, Appellant filed

his Second Supplemental Statement of Matters Complained of on Appeal, and

the trial court filed its Supplemental Opinion pursuant to Pa.R.A.P. 1925(a)

addressing Appellant’s supplemental issues on July 22, 2020.

      In its Supplemental Opinion, the trial court fully incorporated its

December 20, 2019, Rule 1925(a) Opinion. Additionally, the court found that

to the extent Appellant’s argument could be construed as a challenge to the

charging documents, Appellant had waived any challenge to the Bill of

Information for counsel’s failure to preserve such a challenge at trial.

      The   trial   court   further   construed   Appellant’s   references   in   his

Supplemental Statement of Matters Complained of on Appeal to understaffing

at the Defender Association of Philadelphia as an ineffective assistance of

counsel claim which it deemed “should be properly addressed by way of

collateral appeal under the Post-Conviction Relief Act.” Trial Court Opinion,

filed 7/22/20, at 1-3.

      In his brief, Appellant presents the following issue for our review:

            Did not the trial court err in finding the evidence sufficient
      to sustain a verdict of guilt beyond a reasonable doubt for the
      charges of simple assault and possessing instruments of crime
      where the evidence of record, viewed in the light most favorable

                                        -7-
J-A05043-21


      to the Commonwealth, was equally consistent with Appellant's
      guilt as it was with his innocence insofar that the evidence
      supported the diametrically opposed conclusions that Appellant
      intended his conduct for the named complainant, Carolyn Axten,
      and that he, alternatively, intended his conduct exclusively for
      Dominic Rodriguez, against whom Appellant was not accused of
      committing any crime?

Brief for Appellant at 3.

      Appellant states “[t]he evidence of record is confusing and difficult to

reconcile given the patent inconsistencies between the witnesses’ testimonies,

and   the   internal   contradictions   within   [the   Complainant’s]   individual

testimony.” Brief for Appellant at 4. Appellant maintains when the evidence

is viewed in a light most favorable to the Commonwealth as the verdict winner,

it supports two diametrically opposed inferences, namely, that Appellant

intended to direct his conduct toward both the Complainant and Rodriguez

and that he intended it only toward Rodriguez, who was not named as a

complainant.

      Relying upon the Pennsylvania Supreme Court’s decision in In re J.B.,

189 A.3d 390, 409 (Pa. 2018), Appellant urges this Court to apply the

exception to the rule of appellate deference, because “[the Complainant’s]

testimony was, on its own, ‘so unreliable or contradictory that it is insufficient

as a matter of law to convict’ 189 A.3d at 415, n. 26.” Brief for Appellant at

21-27. Appellant reasons this is so because the trial court “exclusively relied”

on the Complainant’s contradictory testimony she provided in her direct and

cross-examination rather than upon the “consistently more cogent and


                                        -8-
J-A05043-21


consistent” testimony of Rodriguez.     Id. at 28.   Following our review, we

disagree.

      First, an argument that the finder of fact should have credited one

witness’s testimony over that of another witness goes to the weight of the

evidence, not the sufficiency of the evidence. Commonwealth v. W.H.M.,

932 A.2d 155, 160 (Pa.Super. 2007) (explaining claim that jury should have

believed appellant's version of events rather than that of victim goes to

weight, not sufficiency of evidence); Commonwealth v. Wilson, 825 A.2d

710, 713–14 (Pa.Super. 2003) (concluding sufficiency of evidence does not

include assessment of credibility of testimony; such claim goes to weight of

evidence); Commonwealth v. Gaskins, 692 A.2d 224, 227 (Pa.Super. 1997)

(stating credibility determinations are made by finder of fact and challenges

to those determinations go to weight, not sufficiency of evidence).

      Instantly, Appellant's contention the Complainant’s testimony was

inconsistent and that the jury should have credited Rodriguez’s testimony

rather than hers is not a proper challenge to the sufficiency of the evidence;

rather, this issue implicates the weight of the evidence. See W.H.M., supra;

Wilson, supra; Gaskins, supra. Because Appellant did not preserve a

challenge to the weight of the evidence before the trial court, he waived that

claim on appeal. See Pa.R.Crim.P. 607(A) (explaining claim that verdict is

against weight of evidence shall be raised with trial judge in motion for new

trial orally before sentencing, by written motion before sentencing, or in post-


                                     -9-
J-A05043-21


sentence motion); Wilson, supra (explaining challenge to weight of evidence

is waived if not raised before trial court).

      Further, even assuming, arguendo, we could construe Appellant's issue

as a challenge to the sufficiency of the evidence, it would not merit relief.

When examining a challenge to the sufficiency of evidence, this Court employs

a well-settled standard of review:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [the above] test, we may not
      weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant's guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the [trier] of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

The Pennsylvania Crimes Code defines simple assault as follows:

      § 2701. Simple Assault

      (a) Offense defined.—Except as provided under section 2702
      (relating to aggravated assault), a person is guilty of assault if he:

                                      - 10 -
J-A05043-21



              (1) attempts to cause or intentionally, knowingly or
       recklessly causes bodily injury to another;
              (2) negligently causes bodily injury to another with a deadly
       weapon;
              (3) attempts by physical menace to put another in fear of
       imminent serious bodily injury; or
              (4) conceals or attempts to conceal a hypodermic needle on
       his person and intentionally or knowingly penetrates a law
       enforcement officer or an officer or an employee of a correctional
       institution, county jail or prison, detention facility or mental
       hospital during the course of an arrest or any search of the person.
                                      ***

18 Pa.C.S.A § 2701(a). PIC requires:

       § 907. Possessing instruments of crime

       (a) Criminal instruments generally.--A person commits a
       misdemeanor of the first degree if he possesses any instrument
       of crime with intent to employ it criminally.

                                          ***

18 Pa.C.S.A. § 907(a). An “instrument of crime” is defined, in pertinent part,

as “[a]nything specially made or specially adapted for criminal use.” 18

Pa.C.S.A. § 907(d).

       When determining the evidence was sufficient to find Appellant guilty of

Simple Assault and PIC, the trial court reasoned as follows:

             Here, [Appellant] brandished a twelve-inch kitchen knife,
       and pulled Complainant by her hair, causing her to fall and hurt
       her knee. N.T. 1/2/19, at 18, 31 and 70.[2] Appellant’s language
       communicated his intent to at least place Complainant in fear of
       imminent serious bodily injury, as well as his complete disregard
       for the law or safety of others. N.T. 2/1/19 at 14 and 20.
____________________________________________


2 The Commonwealth presented a photograph of the Complainant’s injured
knee as Commonwealth Exhibit 2.

                                          - 11 -
J-A05043-21


      [Appellant’s] language together with actually injuring Complainant
      established that [Appellant] had a minimum mens rea of
      negligence, which is sufficient to find [Appellant] guilty of Simple
      Assault and PIC.

Trial Court Opinion, filed 12/20/19, at 7.

      Appellant’s arguments to the contrary, the trial court relied upon both

the Complainant’s words as well as Appellant’s own hostile statements heard

by both Rodriguez and the Complainant in reaching its verdict.          Upon our

review of the trial testimony, we agree with the trial court’s summary thereof

which, when read in its totality, establishes, at a minimum, that Appellant

recklessly caused the Complainant bodily injury. It also shows that Appellant

placed the Complainant in fear of serious bodily injury when during an intense

argument he waved a large kitchen knife in her face which, when utilized in

such a manner, constitutes an instrument of crime. 18 Pa.C.S.A. § 907(d).

In fact, Appellant admits in his appellate brief that he “pointed a knife towards

her[.]” Brief for Appellant at 8.

      Furthermore, in In re J.B. supra, our Supreme Court found that the

evidence had been insufficient to establish a juvenile's identity as the person

who killed the victim and her unborn child, as required for his adjudication as

delinquent. The court held:

             In sum, then, all of the Commonwealth's forensic and
      eyewitness testimony, and all reasonable inferences derived
      therefrom, viewed in a light most favorable to it, was, at best, in
      equipoise, as it was equally consistent with two possibilities: first,
      that a person or persons unknown entered the house in which
      J.B.'s stepmother was sleeping and shot her to death after J.B.
      and his sister had left for school on the morning of February 20,

                                     - 12 -
J-A05043-21


      2009; second, the Commonwealth's theory that, after J.B.'s father
      left for work, J.B., in full view of J.H., walked upstairs and
      retrieved a .20 gauge shotgun from his bedroom, walked back
      downstairs, retrieved a shotgun shell from a box of shells located
      in an armoire in the victim's bedroom on which the television set
      she was watching was located, shot the victim in the back of the
      head as she lay on the bed facing that television, took the shotgun
      back upstairs and returned it to its former position — after wiping
      it clean of any physical evidence caused by the shooting — then
      caught the school bus with J.H., and went to school as if it were
      any other normal morning. The Commonwealth's evidence was,
      therefore, insufficient as a matter of law to overcome Appellant's
      presumption of innocence, and the juvenile court's adjudication of
      his delinquency for these serious crimes must be reversed. See
      Woong Knee New, 47 A.2d at 468 (“When a party on whom rests
      the burden of proof in either a criminal or a civil case, offers
      evidence consistent with two opposing propositions, he proves
      neither.”); Tribble, 467 A.2d at 1132 (“[S]ince the testimony
      presented by the Commonwealth to establish appellant's guilt is
      at least equally consistent with appellant's innocence, there is
      insufficient evidence to sustain appellant's conviction.”).

In Interest of J.B., 647 Pa. 339, 390–91, 189 A.3d 390, 421–22 (2018).

      As the above excerpt evinces, in In re J.B., the reliability of the forensic

evidence, which was essential to convict J.B., was in question.           To the

contrary, Appellant’s argument herein is essentially that the trial testimony of

Rodriquez and the Complainant, the latter of which was at times inconsistent,

was diametrically opposed and, therefore, insufficient as a matter of law for a

conviction. However, it is well established that:

      Existence of inconsistencies in the testimony of a witness does not
      alone render evidence insufficient to support a verdict.
      Commonwealth v. Long, 425 Pa.Super. 170, 624 A.2d 200, 208
      (1993), appeal denied, 535 Pa. 645, 633 A.2d 150 (1993)
      (internal citation omitted). See also Commonwealth v. Pierce,
      446 Pa. 479, 288 A.2d 807 (1972) (holding where inconsistencies
      of each witness's testimony were brought out in cross-


                                     - 13 -
J-A05043-21


      examination and fairly presented to jury, mere conflict in
      testimony does not render evidence insufficient).

Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa.Super. 2003).

      Viewed in a light most favorable to the Commonwealth as the verdict-

winner, we agree with the trial court's finding that the evidence was sufficient

to convict Appellant of simple assault and PIC. See 18 Pa.C.S.A. §§ 2701(a),

907(a); Hansley, supra. By Appellant’s own admission, the evidence was as

consistent with his guilt as with his innocence of the charged crimes.

      The minor inconsistencies in the testimonial evidence about which

Appellant argues were for the trial court to resolove and do not dictate a

finding the evidence was not sufficient for conviction. From the testimony

presented at trial, the trial court, as the finder of fact, could reasonably

conclude that Appellant’s language and aggressive behavior while wielding a

kitchen knife placed the Complainant in fear of serious bodily injury. See

Smith, 97 A.3d at 790 (explaining that the finder of fact is free to believe all,

part or none of the evidence). Accordingly, Appellant’s sufficiency challenge

fails, and we affirm his judgment of sentence.

      Judgment of Sentence affirmed.




                                     - 14 -
J-A05043-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/21




                          - 15 -